SANBORN, Circuit Judge.
On May 25, 1943, the appellant, an inmate of the United States Medical Center for Federal Prisoners at Springfield, Missouri, filed in the District Court of the United States for the Western District of Missouri a “Motion to Vacate erroneous Sentence and to resentence to conform to the Statute,” in a cause entitled, “The United States of America, Plaintiff, versus H. E. Terrell, Defendant.” The prayer of the motion was for a writ of habeas corpus directed to the Attorney General and the Warden of the Medical Center and for a correction of sentences which the motion states were imposed upon the appellant by the United States District Court for the Northern District of Georgia on June 5, 1941. The court below treated the motion as a petition for a writ of habeas corpus, amended the title of the cause, and denied the petition “because it shows on its face that the petitioner is not entitled to a discharge from imprisonment.” This appeal is from the order denying the petition and is prosecuted in forma pauperis.1
All that we can gather from the petition is that the appellant asserts that he was arrested and that his home was searched without a warrant; that he and *33his family were abused by the investigating and arresting officers; that he was charged, by indictment, with three separate offenses ; that he received consecutive sentences aggregating six years and nine months; that the consecutive sentences were unauthorized; and that counsel appointed for him were not able and competent. It is impossible to tell from the petition what, if any, connection there was between the alleged abuses committed by government officers and the conviction of the appellant, or what the charges against him were, or what proceedings were had which led to his conviction. There is no assertion that he was denied the assistance and advice of counsel. The petition indicates that two attorneys were appointed for the appellant, one of whom he says “was a hand picked man which the Petitioner refuse in open Court, because he was in the ring of this evil. The Petitioner felt that he was of age and should have a right, to get a lawyer who would at least be fair to the client.” The suggestion that separate sentences for separate offenses charged in an indictment may not be imposed and made to run consecutively is obviously without merit. It is not possible to determine from the petition what statute or statutes the appellant was charged with violating or what sentences were authorized by law. If the sentences imposed were greater than the law permitted, the court below, which had not imposed them, could not, upon a petition for habeas corpus, order their correction. See Holiday v. Johnston, 313 U.S. 342, 349, 550, 61 S.Ct. 1015, 85 L.Ed. 1392.
Our conclusion is that, upon its face, the petition of the appellant was without merit, and that he was not entitled to the issuance of a writ or to a hearing upon the petition.
The order appealed from is affirmed.

 The character of the petition is indicated by the following excerpts therefrom:
“Now comes H. E. Terrell, Movant, Defendant in the above styled and numbered course and says that on June 5- 1941, He was Sentenced" by Hon. Robert L. Russell, Judge of United States District Court, For the Western Division of the Western District, H. E. Terrell, was Sentenced June 5- 1941, A.D. on three counts, count one, I was sentenced for hard Liquor, count two, I was sentenced to one year for destroying public record, third count, I was sentenced to five years, for resisting some body; whom I did not know who they was, and do not know up to this hour wheather yet they was peace officers. I was sentenced at Newnan, Georgia, two separate Sentences totaling 6 years and nine months.”
“ * * * These unlawful! acts of these U. S. Agents named above caused my wife to have a miscarriage, which is mur*33der in the name of Uncle Sam without due process of law, are without the aid of a warrent or warrents on Nov. 15, 1940. A. D. and contrary to article IV. are the ten Amendments of The Constitution of The United States, the Petitioner call State patrol as law abiding peace officers for protection and the 4 U. S. Agents disregarded the law, which they surpose to have carried out to the letter, when called to duty, but they all above mentioned layed down on their oath and did other wise, the Petitioner had his son H. E. Terrell Jr. 11 years old to go and call the State Patrol of Georgia to save our lives if possible, and U. S. Agent Hope King chased my 11 year old son % of a mile to the next neighbours homes and brought him back under threats of bodily harm, and cursed him all the way back,. The Petitioner and his wife was not even allowed the rights to protect our home nor even boss our children.”
“ * * * From Nov. 15th 1940. A. D. the Petitioner has been denied the rights to boss his own home and family in the terms of the Ten Amendments of The Constitution, as public act 210 of Congress known as 210 public and therefore erroneous and should bo under Garrison V. Reves, Supa; and Holiday V. Johnston V. Supa, corrected to conform to the Statute.”
“ * * * These Georgia officers has become bramble bushes. The Petitioner do pray that the names mentioned as wrong does will be grafted into a rose bush at least, at the close of this case.
“The Petitioner do pray that a rose bush will be grafted upon this bramble bush, for the benefit of Justice and Citizens, for the protection of their home and family and property, being seized without the due process of law, which the first ten Amendments, etc. al to the Constitution of The United States. Do declare that an arrestin officer must read, and get a search warrent describing what place, what Article they are to sieze. These peace officers have violated every known rule of Uncle Sam, and ran over the red light without stoping; they threaten and morlestod and mistreated to satisfy their blood thirsty lust, as so called peace officers, who has been uster to a party calling for human blood, regardless, for Uncle Sam will stand by us to the letter if we are wrong.”